Exhibit 10.5
 
LIMITED RECOURSE GUARANTEE
 
THIS LIMITED RECOURSE GUARANTEE (this “Guarantee”), dated as of January 12,
2015, is made in favor of and for the benefit of Hawker Energy, Inc., a Nevada
corporation (“Lender”), and its successors and assigns, by Sefton Resources,
Inc., a British Virgin Islands corporation (“Guarantor”).
 
R E C I T A L S
 
 
A.           Pursuant to a Secured Subordinated Note Due December 31, 2015,
dated the date hereof (the “Note”), Lender has loaned or committed to loan to
TEG Oil & Gas U.S.A., Inc., a Colorado corporation (“Borrower”), up to
$2,100,000 (the “Loan”). Borrower’s obligations under the Note are secured by a
Fourth Amended and Restated Security Agreement dated the date hereof (the
“Security Agreement”), and Guarantor’s obligations under this Guarantee are
secured by a Pledge Agreement dated the date hereof (the “Pledge Agreement”).
 
B.           Guarantor owns 100% of the issued and outstanding shares of capital
stock of Borrower and has agreed to guarantee repayment of the Loan on a limited
recourse basis.
 
C.           Lender has required, as a condition to the Loan, that Guarantor
execute and deliver this Guarantee to Lender.
 
D.           Guarantor, as the parent company of Borrower, will derive
substantial direct and indirect economic benefit from the Loan by Lender and
Lender is willing to make the Loan, but only upon the condition, among others,
that Guarantor has executed and delivered this Guarantee in favor of Lender.
 
A G R E E M E N T
 
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, and to induce Lender to make the
Loan, it is agreed as follows:
 
1.             Definitions; Certain Matters of Construction. For the purpose of
this Guarantee, (a) capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to them in the recitals above, in the Note, in
the Pledge Agreement or in the Security Agreement and (b) the following terms
have the respective meanings set forth below:
 
“Charge” means any Federal, state, county, city, municipal, local, foreign or
other governmental (including Pension Benefit Guaranty Corporation or any Person
succeeding to the functions thereof) tax at the time due and payable, levy,
assessment, charge, lien, claim or encumbrance upon or relating to: (i) the
Obligations or the Guarantee Obligations; (ii) the employees, payroll, income or
gross receipts of Guarantor; (iii) the ownership or use of any of the assets of
Guarantor; or (iv) any other aspect of the business of Guarantor.
 
“Guarantor” has the meaning specified in the preamble to this Guarantee.
 
 
 

--------------------------------------------------------------------------------

 
 
“Guarantee” means this Continuing Limited Recourse Guarantee, including any and
all amendments, modifications and supplements, and refers to this Continuing
Limited Recourse Guarantee as it may be in effect at the time the reference
becomes operative.
 
“Guarantee Obligations” means all liabilities and obligations of Guarantor to
Lender as set forth in this Guarantee, whether now existing or hereafter
arising.
 
“Guarantee Termination Date” means the earlier of (i) the date on which all
Obligations cease to be outstanding and the Obligations and Guarantee
Obligations have been indefeasibly satisfied in full and all Obligations in the
nature of a performance obligation have been performed, or (ii) the date on
which Guarantor assigns, transfers and conveys to Lender all of Guarantor’s
equity interests and rights to equity interests in Borrower, free of all Liens,
claims, restrictions and security interests, pursuant to documentation
satisfactory in form and substance to Lender, or (iii) the date on which the
Pledge Agreement is terminated in accordance with its terms, subject to the
rights to reinstatement provided for thereunder and hereunder.
 
“Lien” means any mortgage or deed of trust, pledge, hypothecation, assignment,
deposit arrangement, lien (including judgment liens, liens of mechanics,
suppliers and other Persons for the provision of goods or services, and all
other liens arising under statute, common law or judicial interpretation), liens
securing any Charge, claim (including reclamation claims), security interest,
easement or encumbrance, preference, priority or other security agreement or
other preferential arrangement of any kind or nature whatsoever intended or
having the effect of providing security for an obligation (including any lease
or title retention agreement, any financing lease having substantially the same
economic effect as any of the foregoing and the filing of, or agreement to give,
any financing statement perfecting a security interest under the Code or
comparable law of any jurisdiction).
 
“Loan” has the meaning specified in the recitals to this Guarantee.
 
“Obligations” means all liabilities and obligations of Borrower under the Note
and under the Security Agreement.
 
“Person” means any individual, trustee, sole proprietorship, partnership,
limited liability company or partnership, joint venture, trust, unincorporated
organization, association, corporation, institution, public benefit corporation,
entity or government (whether Federal, state, county, city, municipal or
otherwise, including any instrumentality, division, agency, body or department
thereof).
 
“Subordinated Indebtedness” has the meaning specified in Section 2.9(a).
 
“Transferee” has the meaning specified in Section 9.9.
 
2.             The Guarantee.
 
2.1           Guarantee of the Obligations.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(a)           In consideration of the extensions of credit pursuant to the Note
and all other financial accommodations to or for the benefit of Borrower, and
for other valuable consideration, the receipt of which Guarantor hereby
acknowledges, Guarantor unconditionally and irrevocably guarantees to Lender and
its successors, endorsees, transferees and assigns the prompt payment (whether
at stated maturity, by acceleration or otherwise) and performance of the
Obligations, whether now or hereafter existing, and whether for principal,
interest, fees, expenses or otherwise, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent or now or hereafter existing
or due or to become due (including in all cases all amounts which would become
due but for the operation of the provisions of any bankruptcy law).
 
(b)           This Guarantee constitutes a guarantee of payment and performance
when due and not of collection, and Guarantor specifically agrees that it shall
not be necessary or required that Lender or any of its successors, endorsees,
transferees or assigns assert any claim or demand or enforce any remedy
whatsoever against Borrower or any other Person before or as a condition to the
obligations of Guarantor under this Guarantee.
 
(c)           Guarantor’s payment and performance of the Guarantee Obligations
hereunder are secured by the Pledge Agreement. Notwithstanding the foregoing or
any other provisions of this Guarantee, the Pledge Agreement or any other
agreement or instrument to which Guarantor is a party, it is agreed and
understood that the liability of Guarantor hereunder, and Lender’s sole recourse
against Guarantor hereunder, shall be limited solely to Guarantor’s interest in
the “Collateral” as defined and described in the Pledge Agreement and the
proceeds thereof, and there shall be no other recourse against Guarantor or any
other assets or property of Guarantor, except to the extent and as a result of
actual fraud on the part of Guarantor. In the event of actual fraud on the part
of Guarantor, Guarantor’s liability shall, nonetheless, be limited to an amount
equal to the fair value of the “Collateral” as defined and described in the
Pledge Agreement (without giving effect to any reduction in the value thereof
resulting from Guarantor’s fraudulent conduct). In the event of any conflict
between the provisions of this Section 2.1(c) and any other provision of this
Guarantee, this Section 2.1(c) shall govern and control.
 
2.2           Absolute Guarantee. The Guarantee Obligations shall remain in full
force and effect without regard to, and shall not be impaired or affected by, or
be deemed to be satisfied by, nor shall Guarantor be exonerated, discharged or
released (by virtue of the provisions of Sections 2809, 2819, 2845, 2848, 2849
or 2850 of the California Civil Code or any other law, rule, arrangement or
relationship) by, any of the following events:
 
(a)           Lender’s exercise or enforcement of, or failure or delay in
exercising or enforcing, legal proceedings to collect the Obligations or the
Guarantee Obligations or any power, right, or remedy with respect to any of the
Obligations or the Guarantee Obligations, including: (i) any suspension of
Lender’s right to enforce against Borrower, Guarantor or any other guarantor of
the Obligations or the Guarantee Obligations; or (ii) any change in the time,
manner, or place of payment of, or in any other term of, any or all of the
Obligations, or any other amendment to, or waiver of, the Note, the Pledge
Agreement or any other agreement or instrument governing or evidencing any of
the Obligations or the Guarantee Obligations;
 
 
-3-

--------------------------------------------------------------------------------

 
 
(b)           any insolvency, bankruptcy, reorganization, arrangement,
adjustment, composition, assignment for the benefit of creditors, appointment of
a receiver or trustee for all or any part of Borrower’s or Guarantor’s assets or
of the assets of any other guarantor of the Obligations, liquidation, winding-up
or dissolution of Borrower, Guarantor or any other guarantor of the Obligations;
 
(c)           any limitation, discharge, cessation or partial satisfaction of
the Obligations, the Guarantee Obligations or the obligations of any other
guarantor of the Obligations, whether by operation of any statute, regulation or
rule of law or otherwise (but other than full satisfaction) regardless of the
intervention or omission of Lender, or any invalidity, voidability,
unenforceability or irregularity, or future change to or amendment of, in whole
or in part, this Guarantee, the Note, the Pledge Agreement or any other document
evidencing any Obligations or Guarantee Obligations;
 
(d)           any merger, acquisition, consolidation or change in structure of
Borrower, Guarantor or any other guarantor of the Obligations; or any sale,
lease, transfer or other disposition of any or all of the assets or equity
interests of Borrower, Guarantor or any other guarantor of the Obligations;
 
(e)           any assignment or other transfer, in whole or in part, of Lender’s
interest in and rights under the Note, the Pledge Agreement or this Guarantee,
or of Lender’s interest in the Obligations or the Guarantee Obligations;
 
(f)            any claim, defense, counterclaim or setoff on the part of
Borrower or any guarantor of the Obligations including, but not limited to, any
defense or incapacity, disability or lack of corporate or other authority to
execute any documents relating to the Obligations, the Guarantee Obligations or
any other guaranty of the Obligations;
 
(g)           any cancellation, renunciation or surrender of any pledge,
guaranty or any debt instrument evidencing the Obligations, the Guarantee
Obligations or any other guaranty of the Obligations other than full
satisfaction of the Obligations, the Guarantee Obligations and any other
guaranty of the Obligations;
 
(h)           Lender’s vote, claim, distribution, election, acceptance, action
or inaction in any bankruptcy or reorganization case related to the Obligations,
the Guarantee Obligations or any other guaranty of the Obligations;
 
(i)            any other action or circumstances that might otherwise constitute
a defense available to, or a legal or equitable discharge of, any surety,
guarantor or pledgor other than Guarantor; or
 
(j)            the fact that any of the Obligations or the Guarantee Obligations
may arise out of any agreement or transaction that may be unenforceable in whole
or in part, it being agreed by Guarantor that the Guarantee Obligations shall
not be discharged until the Guarantee Termination Date (and then after the
Guarantee Termination Date, the Guarantee Obligations shall be subject to
reinstatement under Section 5).
 
 
-4-

--------------------------------------------------------------------------------

 
 
2.3           Demand by Lender. In addition to and subject to the terms set
forth in Sections 2.1 and 2.2 (including, without limitation, Section 2.1(c)),
and in no manner imposing any limitation on those terms, it is expressly
understood and agreed that, if any of the Obligations are declared to be or
otherwise become immediately due and payable, then Guarantor shall, upon demand
in writing therefor by Lender to Guarantor and subject to Section 2.1(c),
immediately pay the Guarantee Obligations to Lender. Payment by Guarantor shall
be made to Lender to be credited and applied to the Obligations, in immediately
available funds in lawful money of the United States of America to an account
designated by Lender at 326 S. Pacific Coast Highway, Suite 102, Redondo Beach,
California 90277 or at any other address that may be specified in writing from
time to time by Lender. Any payment received by Lender with respect to the
Obligations shall reduce the Guarantee Obligations by the amount of the payment.
 
2.4           Guarantor Waivers. In addition to any other waivers contained
herein, Guarantor waives and agrees, subject to Section 2.1(c), as follows:
 
(a)           The Guarantee Obligations are the immediate, direct, primary, and
absolute liabilities of Guarantor, and are independent of, and not co-extensive
with, the Obligations or the obligations of any other guarantor. Guarantor
expressly waives any right it may now or in the future have (pursuant to
Sections 2845 and 2850 of the California Civil Code or any other law, rule,
arrangement or relationship) to require Lender to, and Lender shall not have any
obligations to, first pursue or enforce against Borrower, any of the properties
or assets of Borrower or any other security, guaranty or pledge that may now or
hereafter be held by Lender for the Obligations, any guaranty of the Obligations
or for the Guarantee Obligations, or to apply the security, guaranty or pledge
to the Obligations or to the Guarantee Obligations, or to pursue any other
remedy in Lender’s power that Guarantor may or may not be able to pursue himself
or herself and that may lighten Guarantor’s burden. Guarantor agrees that any
notice or directive given at any time to Lender that is inconsistent with the
waiver in the immediately preceding sentence shall be null and void and may be
ignored by Lender, and, in addition, may not be pleaded or introduced as
evidence in any litigation or other dispute resolution procedure relating to
this Guarantee for the reason that the pleading or introduction would be at
variance with the written terms of this Guarantee, unless Lender has
specifically agreed otherwise in writing. Guarantor shall remain liable for the
Guarantee Obligations, notwithstanding any judgment Lender may obtain against
Borrower, Guarantor, any other guarantor of the Obligations or any other Person,
or any modification, extension or renewal with respect thereto.
 
(b)           Guarantor has entered into this Guarantee based solely on its
independent knowledge of Borrower’s financial condition and Guarantor assumes
full responsibility for obtaining any further information with respect to
Borrower or the conduct of its business. Guarantor represents that it is now,
and during the term of this Guarantee will be, responsible for ascertaining the
financial condition of Borrower. Guarantor hereby waives any duty on the part of
Lender to disclose to Guarantor, and agrees that Guarantor is not relying upon
or expecting Lender to disclose to Guarantor, any fact known or learned by
Lender relating to the operation or condition of Borrower or its business or
relating to the existence, liability or financial condition of any other
guarantor of the Obligations. Guarantor knowingly accepts the full range of risk
encompassed in a contract of continuing guaranty, which risk includes the
possibility that Borrower may incur Obligations after Borrower’s financial
condition or its ability to pay its debts as they mature has deteriorated.
 
 
-5-

--------------------------------------------------------------------------------

 
 
(c)           Lender shall not be under any obligation to marshal any assets in
favor of Guarantor or in payment of any or all of the Obligations or the
Guarantee Obligations.
 
(d)           Except as specifically provided in Section 2.3 or as otherwise
provided for in this Guarantee or applicable law, Guarantor waives, to the
fullest extent permitted by applicable law: (i) presentment, demand and protest,
and notice of presentment, dishonor, intent to accelerate, acceleration,
protest, default, nonpayment, maturity, release, compromise, settlement,
extension or renewal of the Note, the Pledge Agreement or any notes, commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by Lender on which Guarantor may in any way be
liable, and hereby ratifies and confirms whatever Lender may do in this regard;
(ii) all rights to notice and a hearing prior to Lender’s taking possession or
control of, or to Lender’s replevy, attachment or levy upon, or any bond or
security which might be required by any court prior to allowing Lender to
exercise any of its remedies; (iii) the benefit of all evaluation, appraisal and
exemption laws; (iv) notice of any extension, modification, renewal or amendment
of any of the terms of the Note, the Pledge Agreement or any guaranty of the
Obligations; (v) notice of the occurrence of any default or event of default
with respect to the Obligations, the Guarantee Obligations or otherwise; and
(vi) notice of any exercise or non-exercise by Lender of any right, power or
remedy with respect to the Obligations or the Guarantee Obligations.
 
(e)           Guarantor acknowledges that Guarantor has been advised by counsel
of Guarantor’s choice with respect to this Guarantee, the Note, the Guarantee
Obligations and the Pledge Agreement and the transactions evidenced hereby and
thereby.
 
(f)           Guarantor agrees that until the Guarantee Termination Date
Guarantor shall have no right of subrogation, reimbursement, indemnity or
contribution, all of which Guarantor expressly waives.
 
(g)           If Lender, under applicable law, proceeds to realize its benefits
under the Note or the Pledge Agreement, then Lender may, at its sole option,
determine which of its remedies or rights it may pursue without affecting any of
its rights and remedies under this Guarantee. If Lender bids at any foreclosure
or trustee’s sale or at any public or private sale permitted by law, Lender may
bid all or less than the amount of the Obligations or the Guarantee Obligations
and the amount of the bid need not be paid by Lender but shall be credited and
applied as set forth in Section 7. The amount of the successful bid at any sale,
whether Lender or any other party (including Guarantor) is the successful
bidder, shall be deemed to be prima facie evidence of the fair market value of
the assets purchased and the amount remaining after application of the bid
amount in the manner set forth in Section 7 shall be deemed to be prima facie
evidence of the amount of the Guarantee Obligations guaranteed under this
Guarantee, notwithstanding that any present or future law or court decision or
ruling may have the effect of reducing the amount of any deficiency claim to
which Lender might otherwise be entitled but for the bidding at any such sale.
 
 
-6-

--------------------------------------------------------------------------------

 
 
(h)           Guarantor agrees that: (i) the Obligations and Guarantee
Obligations are and shall be (or have been) incurred by Borrower and Guarantor
for business and commercial purposes only; (ii) any claim of Lender against
Guarantor arising out of this Guarantee arises out of the conduct by Guarantor
of its trade, business or profession; (iii) Guarantor undertakes all the risks
encompassed in the Note and the Pledge Agreement as they may be now or are
hereafter agreed upon by the parties thereto; and (iv) prior to the Guarantee
Termination Date (and for any period of reinstatement of this Guarantee after
the Guarantee Termination Date pursuant to Section 5), Lender, in the manner and
on terms and at the time it deems best, and with or without notice to Guarantor,
may release, add, subordinate or substitute security for the Obligations or the
Guarantee Obligations.
 
(i)           Guarantor waives and agrees that Guarantor shall not at any time
insist upon, plead or in any manner whatever claim or take the benefit or
advantage of, any appraisal, valuation, stay, extension or redemption laws, or
exemption, whether now or at any time hereafter in force, which may delay,
prevent or otherwise affect the performance by Guarantor of the Guarantee
Obligations or the enforcement by Lender of this Guarantee.
 
(j)           A separate action or actions may be brought and prosecuted by
Lender against Guarantor whether or not an action is brought against Borrower,
or whether Borrower is joined in any action or actions. Without limiting the
generality of the foregoing, Guarantor expressly waives the benefit of any
statute of limitations affecting the Obligations and expressly agrees that the
running of a period of limitation on, or Lender’s delay or omission in, any
action by Lender against Borrower or for the enforcement of any rights shall not
exonerate or affect Guarantor’s liability to pay and perform the Guarantee
Obligations.
 
2.5           Additional Waivers. Guarantor expressly acknowledges that:
 
(a)           In addition to the waivers set forth in Section 2.4, Guarantor
also expressly, knowingly and intentionally waives and relinquishes any and all
rights, defenses or benefits that Guarantor may have based upon an election of
remedies by Lender which in any manner impairs, affects, reduces, releases,
destroys or extinguishes Guarantor’s subrogation rights or Guarantor’s rights to
proceed against Borrower or against any other Person or any security for the
Guarantee Obligations by way of subrogation, indemnity, contribution,
reimbursement or otherwise. In particular, Guarantor agrees that this Guarantee
will remain fully effective and that Guarantor will be liable to Lender for any
Guarantee Obligations, subject to Section 2.1(c), even if Lender enforces any
Lien that secures the Obligations by means of a nonjudicial foreclosure,
trustee’s sale or power of sale foreclosure and the effect of the sale is to
prevent Guarantor from taking any action against Borrower to recover any amounts
paid by Guarantor to Lender under this Guarantee or otherwise limits or destroys
Guarantor’s right of subrogation.
 
 
-7-

--------------------------------------------------------------------------------

 
 
(b)           Until all Obligations have been satisfied in full, Guarantor shall
have no right to subrogation, and Guarantor expressly waives (i) any right
(pursuant to Section 2848 of the California Civil Code or any other law, rule,
arrangement or relationship) to enforce any remedy which Lender now has or may
hereafter have against Borrower and (ii) any benefit of, and any right to
participate in (pursuant to Section 2849 of the California Civil Code or any
other law, rule, arrangement or relationship), any security now or hereafter
held by Lender.
 
Guarantor also agrees that this Guarantee will remain fully effective and
Guarantor will be liable to Lender for any Guarantee Obligations, subject to
Section 2.1(c), even if Lender sells real property by judicial foreclosure
action and Guarantor’s rights against Borrower are limited by the operation of
law.
 
2.6           Waivers of Defenses. Guarantor waives any defense based upon or
arising by reason of: (a) any disability or other defense of Borrower or any
other Person, other than payment in full; (b) the cessation of liability or
limitation from any cause whatsoever of the Obligations or any portion thereof,
other than payment in full; (c) any lack of authority of any agent or other
person acting or purporting to act on behalf of Borrower, or any defect in the
formation of Borrower; (d) the application by Borrower of the proceeds of the
Obligations for purposes other than the purposes represented to, or intended or
understood by, Lender or Guarantor; (e) any act or omission by Lender that
directly or indirectly results in or aids the discharge of Borrower or any
portion of the Obligations by operation of law or otherwise, other than gross
negligence or willful misconduct; or (f) any modification of the Obligations in
any form whatsoever, including the renewal, extension, acceleration or other
change in time for payment of the Obligations, or other change in the terms of
the Obligations or any part thereof, including increase or decrease of the rate
of interest thereon; provided, however, that nothing herein shall result in or
effectuate an increase in the amount of the Obligations or Guarantee Obligations
for which Guarantor shall be responsible beyond which is contemplated by this
Guarantee and the Pledge Agreement as in effect on the date hereof absent
consent of Guarantor.
 
2.7           Benefits of Guarantee. The provisions of this Guarantee are for
the benefit of Lender and its successors, transferees, endorsees and assigns,
and nothing herein shall impair, as among Borrower, Guarantor and Lender, the
Obligations. No transfer, endorsement or assignment shall increase or diminish
any of the Guarantee Obligations hereunder. This Guarantee binds Guarantor, and
Guarantor may not assign, transfer or endorse this Guarantee. If all or any part
of the Obligations are transferred, endorsed or assigned by Lender to any Person
or Persons, any reference to “Lender” herein shall be deemed to refer equally to
that Person or Persons.
 
2.8           Continuing Guarantee. Guarantor agrees that (a) this is a
continuing guarantee, (b) this Guarantee shall remain in full force and effect
until the Guarantee Termination Date (and may be reinstated after the Guarantee
Termination Date pursuant to Section 5) and (c) the Guarantee Obligations
hereunder shall extend to each and every extension or renewal, if any, of the
Obligations; provided, however, that nothing herein shall result in or
effectuate an increase in the amount of the Obligations or Guarantee Obligations
for which Guarantor shall be responsible beyond which is contemplated by this
Guarantee and the Pledge Agreement as in effect on the date hereof absent
consent of Guarantor.
 
 
-8-

--------------------------------------------------------------------------------

 
 
2.9           Subordination.
 
(a)           Guarantor agrees that, until the Guarantee Termination Date (and
for any period during which this Guarantee is reinstated pursuant to Section 5),
all obligations and all indebtedness of Borrower to Guarantor and any and all
present and future indebtedness regardless of its nature or manner of
origination now or hereafter to become due and owing by Borrower to Guarantor
(collectively, the “Subordinated Indebtedness”), are hereby subordinated and
postponed and shall be inferior, in all respects, to the Guarantee Obligations.
 
(b)           In no circumstance shall any Subordinated Indebtedness be entitled
to any collateral security; provided, that if any collateral security exists,
Guarantor agrees that any now existing or hereafter arising Lien upon any of the
assets of Borrower in favor of Guarantor, whether created by contract,
assignment, subrogation, reimbursement, indemnity, operation of law, principles
of equity or otherwise, shall be junior and inferior to, and is hereby
subordinated in priority to any now existing or hereafter arising Liens in favor
of Lender, regardless of the time, manner or order of creation, attachment or
perfection of the respective Liens.
 
(c)           Guarantor agrees that Guarantor shall not: (i) assert, collect,
accept payment on or enforce any of the Subordinated Indebtedness or take
collateral or other security to secure payment of the Subordinated Indebtedness
until the Guarantee Termination Date (and for any period during which this
Guarantee is reinstated pursuant to Section 5); (ii) demand payment of,
accelerate the maturity of or declare a default or event of default under the
Subordinated Indebtedness until the Guarantee Termination Date (and for any
period during which this Guarantee is reinstated pursuant to Section 5); (iii)
cause or permit Borrower to make or give, or receive or accept, payment in any
form (direct or indirect, including by transfer to an affiliate or subsidiary of
Borrower or Guarantor) on account of the Subordinated Indebtedness, or make any
transfers in respect of the Subordinated Indebtedness, or give any collateral
security for the Subordinated Indebtedness. Any payment, transfer or collateral
security so made or given by Borrower and received or accepted by Guarantor
shall be held in trust by Guarantor for Lender, and Guarantor shall immediately
turn over, in kind, any such payment to Lender for application in reduction of,
or (in the case of property other than cash) as security for, the Guarantee
Obligations.
 
2.10           No Setoff, Defense or Counterclaim. Guarantor represents,
warrants and agrees that, as of the date of this Guarantee, the Guarantee
Obligations are not subject to any setoff or defense of any kind against Lender
or Borrower, and Guarantor specifically waives its rights to assert any such
defense or right of setoff. Guarantor further agrees that the Guarantee
Obligations shall not be subject to any counterclaims or setoffs against Lender
or counterclaims, setoffs or defenses against Borrower that may arise in the
future.
 
2.11           Representations and Warranties. Guarantor represents and warrants
as follows:
 
(a)           The execution, delivery and performance by Guarantor of this
Guarantee are within its authority, do not and will not contravene any law or
governmental regulation or any contractual restriction binding on or affecting
Guarantor or any of its property, and do not and will not result in or require
the creation of any lien, security interest or other charge or encumbrance upon
or with respect to any of its property.
 
 
-9-

--------------------------------------------------------------------------------

 
 
(b)           No authorization or approval or other action by, and no notice to
or filing with, any governmental authority is required for the due execution,
delivery and performance by Guarantor of this Guarantee.
 
(c)           This Guarantee is a legal, valid and binding obligation of
Guarantor, enforceable against Guarantor in accordance with its terms, subject
to the effect of any bankruptcy, insolvency, moratorium or similar laws
affecting the rights of creditors generally.
 
(d)           There is no action, suit or proceeding pending or, to Guarantor’s
knowledge, threatened against or otherwise affecting Guarantor before any court,
arbitrator or governmental department, commission, board, bureau, agency or
instrumentality that may adversely affect Guarantor’s ability to perform its
obligations hereunder.
 
3.             Further Assurances. Guarantor agrees that it will, at its
expense, upon the reasonable written request of Lender, from time to time,
promptly execute and deliver to Lender any additional instruments or documents
considered necessary by Lender to cause this Guarantee to be, become or remain
valid and effective in accordance with its terms.
 
4.             Limited Recourse. Notwithstanding any other provisions of this
Guarantee, Lender’s recourse under this Guarantee shall be strictly limited to
recourse under the Pledge Agreement as set forth in Section 2.1(c).
 
5.             Reinstatement. This Guarantee shall remain in full force and
effect and continue to be effective, as the case may be, if at any time payment
or performance of the Obligations or the Guarantee Obligations, or any part
thereof, is, pursuant to applicable law, avoided, rescinded or reduced in
amount, or must otherwise be restored or returned by Lender, or any other
obligee of the Obligations or the Guarantee Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though the payment or
performance had not been made. If any payment or part thereof is avoided,
rescinded, reduced, restored or returned, the Obligations or the Guarantee
Obligations, as the case may be, shall be reinstated and deemed reduced only by
the amount paid and not so avoided, rescinded, reduced, restored or returned.
 
6.             Defaults and Remedies. Upon the occurrence and during the
continuance of an Event of Default, Lender may declare all of the Guarantee
Obligations, immediately and without demand, notice or legal process of any
kind, to be, and the Guarantee Obligations shall immediately become, due and
payable, and then, or at any subsequent time, subject to the provisions of
Section 2.1(c), Lender may exercise any or all of its rights and remedies under
this Guarantee, the Note or the Pledge Agreement and under applicable law, and
may, in addition:
 
(a)           make demand upon Guarantor for the payment of the Guarantee
Obligations; and
 
 
-10-

--------------------------------------------------------------------------------

 
 
(b)           resort to collateral pledged by Guarantor for payment of the
Guarantee Obligations, without notice, declaration or demand by Lender to the
extent not prohibited by applicable law; provided, that upon the occurrence of
an Event of Default specified in paragraph (b) or (c) of Section 4 of the Note,
the Guarantee Obligations shall become immediately due and payable without
declaration, notice or demand.
 
7.             Application of Payments. Any payment made by Guarantor under this
Guarantee shall be applied by Lender first to the payment of Obligations with
respect to accrued but unpaid interest on the Note, then to the payment of the
principal amount of the Note, and finally to all other outstanding Obligations.
 
8.             Miscellaneous.
 
8.1           Entire Agreement; Amendments. This Guarantee, together with the
Note and the Pledge Agreement (a) constitutes the entire agreement between the
parties with respect to the subject matter hereof and (b) may not be amended or
supplemented except by a writing signed by Lender and Guarantor.
 
8.2           Section Titles. The section titles contained in this Guarantee are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.
 
8.3           Severability. If any one or more of the provisions contained in
this Guarantee is determined to be invalid, illegal or unenforceable in any
respect for any reason, the validity, legality and enforceability of that
provision or provisions in every other respect, and the remaining provisions of
this Guarantee, shall not be in any way impaired.
 
8.4           Conflict of Terms. Except for the terms of Section 2.1(c) and its
application throughout this Guarantee, if any provision of this Guarantee is
inconsistent with any provision of the Note or the Pledge Agreement, the
provision of the Note or the Pledge Agreement, as the case may be, shall govern
and control.
 
8.5           Non-Waiver. None of the liabilities of Guarantor, and no right or
remedy of Lender under this Guarantee, shall be deemed to have been suspended or
waived by Lender, nor shall Lender be estopped from asserting any right or
remedy, by Lender’s conduct or oral statements, but any suspension or waiver of
any right or remedy by Lender must be in writing and signed by Lender. Any
suspension or waiver by Lender of any of its rights or remedies under this
Guarantee shall not suspend or waive any prior or subsequent right or remedy,
whether of the same or of a different type.
 
8.6           Guarantee Termination Date. This Guarantee is a continuing
guarantee that shall remain in full force and effect until the Guarantee
Termination Date, at which time this Guarantee shall terminate and be of no
further force and effect, subject to the reinstatement provisions of Section 5.
 
8.7           Limitation of Liability. Neither Lender nor any of its officers,
directors, partners, employees, agents or counsel shall be liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Guarantee except to the extent arising out of their gross negligence or
willful misconduct.
 
 
-11-

--------------------------------------------------------------------------------

 
 
8.8           Governing Law. In all respects, including all matters of
construction, validity and performance, this Guarantee and the obligations
arising hereunder shall be governed by, and construed and enforced in accordance
with, the laws of the State of California applicable to contracts made and
performed in that state, without regard to principles of conflicts of laws.
 
8.9           Successors and Assigns. All covenants and agreements in this
Guarantee by or on behalf of any of the parties shall bind and inure to the
benefit of the respective successors and assigns of the parties (“Transferee”).
Lender may assign any and all of its rights under this Guarantee, the Note and
the Pledge Agreement to any Transferee in connection with any assignment of all
or any portion of the Note and upon assignment the Transferee shall be entitled
to all of the rights of Lender hereunder and under the Pledge Agreement to the
same extent as if the Transferee were an original party to this Guarantee.
Guarantor may not assign or transfer its obligations under this Guarantee.
 
IN WITNESS WHEREOF, Guarantor has caused this Continuing Limited Recourse
Guarantee to be executed and delivered as of the date first set forth above.

 

 
SEFTON RESOURCES, INC., a
 
British Virgin Islands corporation
         
By:  
/s/ Tom Milne
 
 
Tom Milne, Director

 
 
 
-12-

--------------------------------------------------------------------------------

 